— Stephens J.

By the Court.

delivering the opinion.
To state this caséis to decide it. The complainant entered into a written contract with the agent of the defendants? selling them his stock of goods for the sum of §5,095 25, which he owed to these defendants, together with other creditors, all of whom were represented by the same agent, the agent stipulating to accept the goods in full satisfaction of the debts, unless the goods should be taken away from his principals by existing liens, and the complainant stipulating that if they should be so taken away, these debts represented by the agent, should not be considered as satisfied, but should be open against him, and might proceed to collection. This was his bargain as exhibited by himself in the writing. His complaint is, that this was not the-bargain. An inspection of the paper renders the question too clear for hesitation. The whole complaint is, that the defendants are doing, and the whole prayer is, that they maybe restrained from doing, precisely what he agreed they should do. It is needless to make specifications. The only part of the case which bears any plausibility, is the allegation that the defendants are proceeding to collect their debts-(which were satisfied by the sale of the goods) by suit, and the prayer that they may be restrained from proceeding with their suits. The contract was, that these claims were satisfied' *355by the sale, unless the goods should be taken by the older liens, and it is not stated that the goods had been so taken. The argument is, that the claims yet remain satisfied, as the condition on which they were to be turned loose again for collection, has not happened. The answer is, in the first place, that to make this point good, it ought to be affirmatively alleged, that the goods had not been taken from the defendants. But, in the next place, he has no right to have the suits stopped before the claims are put into judgment. The defendants, on the contrary, have a right to reduce their claims to judgment, in order to have them in a form, to be immediately collected, whenever the condition happens on which the collection was to take place. It is not averred (but the contrary is inferable from the bill) that the happening of that condition has become impossible, by the payment of all older liens. So long as it remains possible, the defendants have a right to put themselves in readiness to meet it to the best advantage. So long as they keep within the limits of this discreet preparation, as they will do until they attempt to enforce .their judgments, they are doing nothing wrong, and nothing from which they should be restrained. We sustain the Judge in refusing his sanction to this bill.
Judgment affirmed.